
	
		I
		111th CONGRESS
		1st Session
		H. R. 1046
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Putnam (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To ensure the effective implementation of children’s
		  product safety standards under the Consumer Product Safety Improvement Act of
		  2008.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Product Safety Enhancement
			 and Clarification Act of 2009.
		2.Mandatory
			 exclusion of fabric products from lead limits; Special considerations in
			 enforcement with respect to small businesses, thrift stores selling used goods,
			 and donations to charities
			(a)Mandatory
			 exclusion of fabric products from lead limitsSection 101(b) of the Consumer Product
			 Safety Improvement Act of 2008 (15 U.S.C. 1278a(b)) is amended by adding at the
			 end the following:
				
					(6)Mandatory
				exclusion of fabric productsSubsection (a) of this section shall not
				apply to a children’s product (as defined in section 3(a)(16) of the Consumer
				Product Safety Act) made solely out of fabric (as defined in section 2(f) of
				the Textile Fiber Products Identification
				Act).
					.
			(b)Special
			 considerations in enforcement with respect to small businesses, thrift stores
			 selling used goods, and donations to charitiesSection 101 of
			 such Act (15 U.S.C. 1278a) is amended by adding at the end the
			 following:
				
					(h)Special
				considerations in enforcement with respect to small businesses, thrift stores
				selling used goods, and donations to charities
						(1)In
				generalIn enforcing this section with respect to an entity
				described in paragraph (2), or a donation described in paragraph (3) made or to
				be made by any entity, the Commission shall do the following:
							(A)Work cooperatively
				with the entity.
							(B)Take into account
				economic, administrative, or other limits on the ability of the entity to
				comply with this section.
							(C)Construe this
				section, as it applies to the entity or the donation, favorably to the
				entity.
							(2)Entity
				describedAn entity is
				described in this paragraph if the entity—
							(A)has made a good
				faith effort to comply with this section; and
							(B)is any of the
				following:
								(i)A business concern that meets the
				requirements of section 3(a) of the Small Business Act and the regulations
				promulgated pursuant to that section.
								(ii)A person who sells, including on
				consignment, a children’s product (as defined in section 3(a)(16) of the
				Consumer Product Safety Act) that, when sold or offered for sale, has been
				previously purchased by a consumer.
								(3)Donation
				describedA donation is described in this paragraph if the
				donation is of a children’s product (as defined in section 3(a)(16) of the
				Consumer Product Safety Act) by a person to an organization that is—
							(A)described in
				section 501(c)(3) of the Internal Revenue Code of 1986; and
							(B)exempt from
				taxation under section 501(a) of such
				Code.
							.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 101 of the Consumer Product Safety
			 Improvement Act of 2008.
			3.Exemption of
			 fabric products from mandatory third party testing
			(a)In
			 generalSection 14(a)(2) of
			 the Consumer Product Safety Act (15 U.S.C. 2063(a)(2)), as amended by section
			 102(a)(2) of the Consumer Product Safety Improvement Act of 2008, is amended by
			 inserting after a children’s product safety rule the following:
			 (except a children’s product made solely out of fabric (as defined in
			 section 2(f) of the Textile Fiber Products Identification Act)).
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the enactment of section 102
			 of the Consumer Product Safety Improvement Act of 2008.
			
